MEMORANDUM OPINION
 
No. 04-10-00282-CV
 
Emilio Aleman and Isabel C. Aleman,
Appellants
 
v.
 
Manuela Zavala, Consuelo Tinajero, Angelina
Zavala, Gilbert Zavala, et al,
Appellees
 
From the 131st
Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CI-16346
Honorable Antonia
Arteaga, Judge Presiding
 
Per curiam
 
Sitting:                     Sandee Bryan Marion, Justice
                     Phylis
J. Speedlin, Justice
                     Rebecca
Simmons, Justice
 
Delivered and
Filed:  October 6, 2010
 
DISMISSED FOR
WANT OF PROSECUTION
 
The reporter’s record was originally due on May 7, 2010.  On May 21, 2010, this court notified the
court reporter that the reporter’s record was late.  The court reporter responded
to our notice by filing a Notification of Late Record stating the reporter’s
record was not filed because appellants have not requested a reporter’s
record.  If appellants desire a reporter’s record to be filed in this appeal,
they must request that a reporter’s record be prepared.  See Tex. R. App. P. 34.6(b)(1).  Accordingly,
on June 8, 2010, this court issued an order ordering appellants to (1) request
in writing that a reporter’s record be prepared and (2) designate in writing
the exhibits and those portions of the record to be included in the reporter’s
record, if they desired a reporter’s record.  Id.  The appellants were
also ordered to file a copy of the request with both the trial court clerk, id.
at 34.6(b)(2), and this court.  Our order informed appellants that if they
failed to respond within the time provided, their brief would be due within
thirty (30) days from the date of the June 8, 2010 order, and the court would
only consider those issues or points raised in appellants’ brief that do not
require a reporter’s record for a decision.  See Tex. R. App. P. 37.3(c).  Because appellants did not request
a reporter’s record, their brief, without reference to the reporter’s record
was due on July 8, 2010.  No response was filed.
Accordingly, on July 20,
2010, appellants were ordered to file their brief no later than August 9,
2010.  Our order informed appellants that if they failed to file the brief
within the time provided the appeal would be dismissed for want of
prosecution.  See Tex. R. App. P.
38.8(a).  Appellants did not respond.  Accordingly, on August 30, 2010, appellants
were ordered to show cause in writing, no later than September 10, 2010, why
this appeal should not be dismissed for want of prosecution.  No response has
been filed.
The appeal is dismissed for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal are taxed against
appellants. 
 
PER CURIAM